



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Squire-Hill, 2016 ONCA 995

DATE: 20161229

DOCKET: C60337

Juriansz, Watt and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Travis Grant Squire-Hill

Appellant

Erin Dann and Graeme A. Hamilton, for the appellant

David Friesen, for the respondent

Heard: December 22, 2016

On appeal from the conviction entered on September 5,
    2014 by Justice James R.H. Turnbull of the Superior Court of Justice, sitting
    without a jury.

APPEAL BOOK ENDORSEMENT

[1]

At about 9 PM on the night of December 3, 2012, a pickup truck collided
    with an ATV and a dirt bike in a rural area.  The rider of the dirt bike and
    one of the occupants of the ATV were killed, and the other occupant of the ATV
    was seriously injured.

[2]

After a judge alone trial, the appellant was convicted of dangerous
    driving causing death, dangerous driving causing bodily harm, and failure to
    remain at the scene of the accident.  He was sentenced to 8 years
    imprisonment.

[3]

There was no direct evidence he was the driver.

[4]

On appeal, he argues the trial judge misapprehended pieces of evidence
    that were material in his assessment of the circumstantial evidence of
    identification.  He also argues the verdict is unreasonable.

[5]

We accept neither argument.  The trial judge may not have recounted the
    testimony of the witness Ms. Hill with precise accuracy but her evidence, taken
    as a whole, supports the judges assessment of it.  She testified the person
    she saw, who roughly matched the appellants height and build, was coming from
    the vicinity of the truck.  We are not persuaded there are any other
    misapprehensions material or otherwise.

[6]

The appellant recognizes the standard for establishing the verdict is
    unreasonable is formidable.  The appellant seeks to have us reassess the
    evidence and the effectiveness of the cross-examination of the Crowns
    witnesses, and even to consider technical arguments about the reconstruction
    evidence that were not put to the experts at trial.

[7]

We are satisfied a properly instructed jury could have been satisfied of
    the appellants guilt beyond a reasonable doubt upon considering the cumulative
    effect of the totality of the evidence.

[8]

The appeal is dismissed.


